KRUEGER, Judge.
The offense is theft of a sheep. The punishment assessed is confinement in the State penitentiary for a term of two years.
There are no bills of exception in the record complaining of the introduction of any evidence or relating to any objections to the court’s charge. However, appellant challenges the sufficiency of the evidence to sustain his conviction.
The record discloses that on Saturday, March 14, 1942, at about 11:30 A. M., W. L. Thomas, while traveling on the road between his ranch and that of Mr. L. Lanford, noticed a pick-up truck ahead of him. It was going north. After it had crossed a hill it went out of sight, but when he got over the hill, he noticed that a motor vehicle had turned west and then backed up in an easterly direction to the fence of Mr. Lanford’s pasture. Thomas observed that no vehicle had passed over those tracks. He then speeded up his car and overtook the truck and noticed one sheep in it. He observed a black-paint brand on the sheep and that its left ear was cropped, that is, one-half of it was cut off. He took the license number of the truck and turned it over to the Sheriff of Brown County who, after making some investigation, learned that the truck license had been issued in Mills County. He then called on Mr. Lanford and requested that he accompany him to Goldthwaite in Mills County. When they arrived in the suburbs of the town, they noticed a pick-up truck bearing the same license number as that given him by Mr. Thomas, which was parked by the side of the road. They then drove to the courthouse, where they made their mission known to the sheriff of said county, who accompanied them to where they had noticed the pick-up truck, *287and in a small pasture belonging to the appellant, they found, among approximately forty sheep, the one belonging to Mr. Lanford. They caught the sheep, examined it and found that the letter “L,” in black paint, had been covered with the letter “A” in red paint; that the paint was so fresh that it “stuck” to their hands. They then examined the pick-up truck and found signs of sheep having been recently hauled therein.
Appellant did not testify or offer any affirmative defense.
We are of the opinion that the facts and circumstances proven by the State are sufficient to sustain the jury’s conclusion of the appellant’s guilt. Therefore, the judgment of the trial court is in all things affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.